Mr. Justice Goodwin delivered the opinion of the court. 4. Municipal corporations, § 134*—how office of police sergeant is not created. The office of sergeant of police was not created by the sixty-sixth and sixty-eighth clauses of section 1 of article V of the Cities and Villages Act [J. & A. tf 1334(66), 1334(68)]. 5. Municipal corporations, § 131*—when ordinance is not controlling as to demotion of police officer. Section 1909 of an ordinance of April 1, 1911, of the City of Chicago, is not controlling as to a demotion of a police officer from sergeant to patrolman on February 17, 1908, as such ordinance was not in effect at the time of such demotion.